DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 78-104, in the reply filed on 09/27/2021 is acknowledged.
Claim 105 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/27/2021.
Election of species is acknowledged, but upon further consideration is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 78-80, 82, 89, 91, 93 and 94 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrissey et al (US 2003/0206887, November 2003).
Morrissey et al disclose siRNAs targeting HBV (see Abstract), including siRNA of SEQ ID NOs: 6 and 652 (see Table II on page 40), wherein SEQ ID NO: 6 is 5’ UGCUAUGCCUCAUCUUCUU 3’, comprises instant SEQ ID NO: 1/3 with Z=U and SEQ ID NO: 652 is 5’ AAGAAGAUGAGGCAUAGCA 3’, comprises instant SEQ ID NO: 2/4 with Z’=A. Concerning .

Claim(s) 78 and 83 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al (CN 101603042, December 2009, cited from machine translation).
Cai et al disclose siRNA targeting SEQ ID NO: 17 (see page 6 of machine translation), such siRNA has one strand such as 5’ GCUGCUAUGCCUCAUCUUCUU 3’, comprising instant SEQ ID NO: 3, shown in bold, and complementary strand 5’ AAGAAGAUGAGGCAUAGCAGC 3’, identical to instant SEQ ID NO: 5.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 
Claims 78-80, 82, 89, 91 and 93-104 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 11, 18, 25-29, 38, 39, 42-45, 48, 53, 58, 60, 65, 67, 69, 70, 72, 80, 81, 83, 85, 88, 89, 92, 93, 96, 99, 100, 107-112 of copending Application No. 16/758,318 in view of Morrissey et al, above. Claims of ‘318 recite conjugate for delivery of siRNAs same as in instant claims 95-104 and methods of delivery such siRNA conjugates against HBV. Teachings of Morrissey et al are discussed above. It would have been obvious to one of the ordinary skill in the art to conjugate siRNA taught by Morrissey et al with conjugates from ‘318, arriving at instant invention. One of the ordinary skill in the art would be motivated to do so, because claims from ‘318 suggest conjugates as described with siRNAs targeting HBV such as one taught by Morrissey et al.
This is a provisional nonstatutory double patenting rejection.

Claims 78-80, 82, 85-87, 89, 91 and 93-104 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 71-97 of copending Application No. 16/758,720 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘720 recite siRNA of SEQ ID NOs: 3 and 4 (see claim 81) same as instant SEQ ID NOs: 1/3 and 2/4, modified .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 81, 84, 88, 90, 92 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635